DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 7/12/2022 in which Applicant lists claims 14-17 and 19-21 as being cancelled, claims 1, 3, 6, 9, 10, 13 and 22-24 as being original, claim 2 as being previously presented, claims 4-5, 7-8, 11-12 and 18 as being currently amended, and claim 25 as being new. It is interpreted by the examiner that claims 1-13, 18 and 22-25 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Although claims 1 and 10 are labeled “(original),” they are clearly currently amended and will be treated as such. However, applicant is reminded that the status identifier of each claim must be included and accurate or the amendment can be held as non-compliant. M.P.E.P. 714 II(C)(A).
Drawings
The replacement drawing submitted 7/12/2022 is objected to because it is missing the label “FIG. 5”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification still includes errors in table [0041] and paragraph [0050], such as “x and/or y and/or and/or z”, “CyHz HyCZ” in table [0041] and “MoHyCZ-Si” in paragraph [0050]
Appropriate correction is required.
Claim Objections
Claim 25 is objected to because of the following informalities: 
“the metal (M) is a metal is any of” should be corrected.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
With regard to the 112 rejections of claims 6 and 7, the arguments are fully considered but are not persuasive. Though “multilayer” is defined in [0041] of the specification as being a stack of one or more layers, ranging from 2 layers to greater than 200 layers, it is not clear what specific hypothetic multilayer structure (e.g. the specific number of layers, thicknesses, etc.) for the claimed “Mo-Si multilayer coating” of claims 6 and 7 would have their spectral bandwidth/angular bandwidth compared to the claimed structure. Additionally, no target wavelength has been defined. Therefore, a person of ordinary skill in the art cannot reasonably determine if the claimed coating gives the optical element a spectral bandwidth/angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, and the scope of the claim is indefinite. The 112 rejections of claims 6 and 7 are hereby maintained.
The arguments set forth in section F of the remarks on pages 9-10, with respect to the Ono et al. reference (US 2016/0147141 A1), are fully considered, but are respectfully traversed.
First, Applicant argues that the substrate of Ono does not meet the claimed invention since “the inventions of claim 1 and 10 require a supporting substrate or member for the entire optical coating”. However, neither of claims 1 or 10 require/claim any specific limiting structure with respect to the substrate or membrane, and therefore this argument is not persuasive.
Second, Applicant argues that “Inherent in the inventions claimed in 1 and 10 is that the optical coatings are reflective, as any substrate will be opaque at the claimed short wavelengths”. However, claim 1 and 10 do not require/claim that the substrate is opaque, claim 1 does not require/claim that the optical coating is reflective, and claim 10 explicitly claims that the coating may be transmissive, and therefore this argument is not persuasive.
Third, Applicant argues that “Ono’s invention does not have a bi-layer pair structure, having a first layer and a second layer formed with a material comprising Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz”. However, claim 1 does not require a bi-layer pair as the first layer and MxCyHz ratio layer are claimed separately, and claim 10 does not require a first layer. Additionally, it should be noted that claim 1 was amended on 7/15/2021 to specifically remove the repeating sets of bi-layer pair structure. Therefore this argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a supporting substrate or member for the entire optical coating”; “the optical coatings are reflective”; a bi-layer pair structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
At least page 10, lines 7-22 of Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The arguments set forth in section G of the remarks on page 11, with respect to the Hofmann et al. reference (US 2016/0011502 A1), are fully considered, but are respectfully traversed.
At least page 11, lines 1-12 of Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The silicon and niobium carbide structure of Hofmann reads on the claimed structure set forth in at least claims 1 and 10. 
Applicant further argues that Hofmann does not describe any “two-dimensional features”. Claim 10 does not recite a two-dimensional feature as argued, but rather claims “a coating constructed with two or more dimensional features” which could be read as a two-dimensional feature, a three-dimensional feature, or two or more 1-dimensional features. It is interpreted that at least figure 1, mask pattern 114 and paragraphs [0041], [0046]-[0047], [0057]-[0061] of Hofmann meets this limitation as not other features are defined or claimed to give a more specific meaning to “a coating constructed with two or more dimensional features”.
The arguments set forth in section H of the remarks on page 12, with respect to the Nikipelov et al. reference (US 2017/0205704 A1), are fully considered, but are respectfully traversed.
First, Applicant argues that none of the cover layers of Nikipelov have any function that cold be considered a substrate as claimed. However, neither of claims 1 or 10 require/claim any specific limiting structure with respect to the substrate or membrane, and therefore this argument is not persuasive.
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a doping amount being in minute quantities relative to a majority material; and the layers as described in Nikipelov’s pellicle do not describe an in phase, coherent transmission, with layer thicknesses designed to enhance transmission) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, all of the art rejections in view of Ono, Hofmann and Nikipelov are maintained, and the action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 6 cannot be determined since the spectral bandwidth of “a Mo-Si multilayer coating at the target wavelength” cannot be determined since no specific target wavelength has been set forth, and no structure of the Mo-Si multilayer coating (e.g. number of layers, thickness of layers, etc.) has been set forth for one of ordinary skill in the art to attempt to determine the spectral bandwidth. Therefore a person of ordinary skill in the art cannot reasonably determine if the claimed coating “gives the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength”, and the intended scope of the claim cannot be determined.
The metes and bounds of claim 7 cannot be determined since the angular bandwidth of “a Mo-Si multilayer coating at the target wavelength” cannot be determined since no specific target wavelength has been set forth, and no structure of the Mo-Si multilayer coating (e.g. number of layers, thickness of layers, etc.) has been set forth for one of ordinary skill in the art to attempt to determine an angular bandwidth. Therefore a person of ordinary skill in the art cannot reasonably determine if the claimed coating “gives the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength”, and the intended scope of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 18 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al., U.S. Patent Application Publication Number 2016/0147141 A1, of record (hereafter Ono).
Regarding claim 1, Ono discloses a coating for an optical element, the optical element for use in an optical system operating a target wavelength in the UV, DUV, or EUV bandwidths (0.1 nm – 250 nm) (see at least the abstract, paragraphs [0018], [0030]; figure 5, and paragraphs [0155]-[00161]), the coating comprising:
a substrate (see at least one of figure 5, element 33);
a first layer (see at least one of the supporting material of paragraphs [0074]-[0077], or the second pellicle membrane 12 of a laminate of two or more membranes [0029]-[0034]); and
a layer formed with Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz (see at least the pellicle membrane 12 and paragraphs [0029]-[0034]); and
wherein x ≥ 0, y ≥ 0, and z ≥ 0; excluding x=y=z=0, and x=1, y=z=0 (see at least the pellicle membrane 12 and paragraphs [0029]-[0034]).
Regarding claim 2, Ono discloses that the first layer is formed with Carbon, an H-group element, and a Metal in the ratio MxCyHz and wherein x ≥ 0, y ≥ 0, and z ≥ 0; excluding x=y=z=0, and x=1, y=z=0 (see at least the second pellicle membrane 12 of a laminate of two or more membranes [0029]-[0034]).
Regarding claim 3, Ono discloses that the H-group element is Helium, Hydrogen, Neon or an atom from an elemental gas (see at least paragraph [0034]).
Regarding claim 4, Ono discloses that the metal (M) is a metal selected from row 4, 5, or 6 from the periodic table of elements (see at least paragraph [0034], Mo, Nb, Zr).
Regarding claim 5, Ono discloses that the carbon (C) and the H-group element (H) are hydrocarbons, carbides, hydrides, carbenes, or an organometallic complex of hydrogen and carbon (see at least paragraphs [0017], [0034], [0040]-[0043], [0047]-[0049]).
Regarding claim 6, as best understood, Ono discloses that the coating gives the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength (see at least paragraphs [0018], [0029]-[0036], [0074]-[0078], [0155]-[0161]).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the coating structure, as set forth in Ono, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0013], [0019] and [0021]-[0027] of the specification for the instant application) would intrinsically result in the coating giving the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, as best understood. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 7, as best understood, Ono discloses that the coating gives the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength (see at least paragraphs [0018], [0029]-[0036], [0074]-[0078], [0155]-[0161]).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the coating structure, as set forth in Ono, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0013], [0019] and [0021]-[0027] of the specification for the instant application) would intrinsically result in the coating giving the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, as best understood. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 8, Ono discloses that the coating is a layer of a photomask, mirror, lens, filter, covering layer, capping layer, substrate, film, pellicle, reflector, detector, collector or used in a light source (see at least the abstract, paragraph [0018]; figure 5, and paragraphs [0155]-[0161]).
Regarding claim 9, Ono discloses that the first layer is Si (see at least paragraph [0075]).
Regarding claim 10, Ono discloses a reflective coating or transmissive coating for an optical element, the optical element for use in an optical system operating a target wavelength in the UV, DUV, or EUV bandwidths (0.1 nm – 250 nm) (see at least the abstract, paragraphs [0018], [0030]; figure 5, and paragraphs [0155]-[00161]), the coating comprising:
a combined material with Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz (see at least the pellicle membrane 12 and paragraphs [0029]-[0034]) used in a coating constructed with two or more dimensional features (see at least paragraphs [0074]-[0078]);
a membrane or a substrate (see at least one of figure 5, element 33; or at least one of the supporting material of paragraphs [0074]-[0077], or the second pellicle membrane 12 of a laminate of two or more membranes [0029]-[0034]); and
excluding x=y=z=0 (see at least the pellicle membrane 12 and paragraphs [0029]-[0034]).
Regarding claim 11, Ono discloses that the carbon (C) and the H-group element (H) are hydrocarbons, carbides, hydrides, carbenes, or an organometallic complex of hydrogen and carbon (see at least paragraphs [0017], [0034], [0040]-[0043], [0047]-[0049]).
Regarding claim 12, Ono discloses that the metal (M) is bonded to the carbon (C) or the H-group element (H) using one or more ligands (see at least paragraphs [0034], [0063], [0068], [0071]).
Regarding claim 13, Ono discloses that the optical element is a photomask, mirror, lens, filter, covering layer, capping layer, substrate, film, pellicle, reflector, detector, or collector, or used in a light source (see at least the abstract, paragraph [0018]; figure 5, and paragraphs [0155]-[0161]).
Regarding claim 18, Ono discloses that the layers are applied using a controlled deposition technique such as sputtering, ion beam deposition, PECVD, Atomic layer deposition, ion assisted deposition, e-beam deposition, chemical vapor deposition, thermal evaporation, ion implantation, or molecular beam epitaxy (see at least paragraphs [0049], [0052], [0070], [0073]).
It is noted that the limitations of claim 18 are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 23, Ono discloses that the first layer is silicon (see at least paragraph [0075]).
Regarding claim 24, Ono discloses that the MxCyHz, layer is a capping or protective layer (see at least the abstract, paragraph [0018]; figure 5, and paragraphs [0155]-[00161]).
Regarding claim 25, Ono discloses that the metal (M) is any of the following, Molybdenum, Niobium, Ruthenium, Zirconium, Technetium, Platinum, Palladium, Gold or Nickel (see at least paragraph [0034], Mo, Nb, Zr).

Claims 1-2, 4-13, 18 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann et al., U.S. Patent Application Publication Number 2016/0011502 A1, of record (hereafter Hofmann).
Regarding claim 1, Hofmann discloses a coating for an optical element, the optical element for use in an optical system operating a target wavelength in the UV, DUV, or EUV bandwidths (0.1 nm – 250 nm) (see at least the abstract, figure 1, figure 3, and paragraphs [0006], [0037]), the coating comprising:
a substrate (see at least figure 3, element 304);
a first layer (see at least figure 3, at least one of element 304, 308, 310 or 312, or one of elements 314); and
a layer formed with Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz (see at least figure 3, element 314 and paragraphs [0067], [0073]); and
wherein x ≥ 0, y ≥ 0, and z ≥ 0; excluding x=y=z=0, and x=1, y=z=0 (see at least figure 3, element 314 and paragraphs [0067], [0073]).
Regarding claim 2, Hofmann discloses that the first layer is formed with Carbon, an H-group element, and a Metal in the ratio MxCyHz and wherein x ≥ 0, y ≥ 0, and z ≥ 0; excluding x=y=z=0, and x=1, y=z=0 (see at least figure 3, one of element 314 and paragraphs [0067], [0073]).
Regarding claim 4, Hofmann discloses that the metal (M) is a metal selected from row 4, 5, or 6 from the periodic table of elements (see at least figure 3, one of element 314 and paragraphs [0067], [0073], niobium).
Regarding claim 5, Hofmann discloses that the carbon (C) and the H-group element (H) are hydrocarbons, carbides, hydrides, carbenes, or an organometallic complex of hydrogen and carbon (see at least figure 3, one of element 314 and paragraphs [0067], [0073], carbide, and wherein both carbon and hydrogen together are not required by claim 1).
Regarding claim 6, as best understood, Hofmann discloses that the coating gives the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength (see at least paragraphs [0067], [0073], [0075]-[0076]).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the coating structure, as set forth in Hofmann, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0013], [0019] and [0021]-[0027] of the specification for the instant application) would intrinsically result in the coating giving the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, as best understood. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 7, as best understood, Hofmann discloses that the coating gives the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength (see at least paragraphs [0067], [0073], [0075]-[0076]).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the coating structure, as set forth in Hofmann, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0013], [0019] and [0021]-[0027] of the specification for the instant application) would intrinsically result in the coating giving the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, as best understood. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 8, Hofmann discloses that the coating is a layer of a photomask, mirror, lens, filter, covering layer, capping layer, substrate, film, pellicle, reflector, detector, collector or used in a light source (see at least the title, abstract, and paragraphs [0035], [0041], [0046]-[0047], [0057]-[0061]).
Regarding claim 9, Hofmann discloses that the first layer is Si (see at least paragraph [0073]).
Regarding claim 10, Hofmann discloses a reflective coating or transmissive coating for an optical element, the optical element for use in an optical system operating a target wavelength in the UV, DUV, or EUV bandwidths (0.1 nm – 250 nm) (see at least the abstract, figure 1, figure 3, and paragraphs [0006], [0037]), the coating comprising:
a combined material with Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz (see at least figure 3, element 314 and paragraphs [0067], [0073]) used in a coating constructed with two or more dimensional features (see at least figure 1, mask pattern 114 and paragraphs [0041], [0046]-[0047], [0057]-[0061]);
a membrane or a substrate (see at least figure 3, at least one of element 304, 308, 310 or 312, or one of elements 314); and
excluding x=y=z=0 (see at least figure 3, element 314 and paragraphs [0067], [0073]).
Regarding claim 11, Hofmann discloses that the carbon (C) and the H-group element (H) are hydrocarbons, carbides, hydrides, carbenes, or an organometallic complex of hydrogen and carbon (see at least figure 3, one of element 314 and paragraphs [0067], [0073], carbide, and wherein both carbon and hydrogen together are not required by claim 10, and a metal layer alone (i.e. x=1, y=z=0) is not excluded).
Regarding claim 12, Hofmann discloses that the metal (M) is bonded to the carbon (C) or the H-group element (H) using one or more ligands (see at least figure 3, one of element 314 and paragraphs [0067], [0073], niobium carbide).
Regarding claim 13, Hofmann discloses that the optical element is a photomask, mirror, lens, filter, covering layer, capping layer, substrate, film, pellicle, reflector, detector, or collector, or used in a light source (see at least the title, abstract, and paragraphs [0035], [0041], [0046]-[0047], [0057]-[0061]).
Regarding claim 18, Hofmann discloses that the layers are applied using a controlled deposition technique such as sputtering, ion beam deposition, PECVD, Atomic layer deposition, ion assisted deposition, e-beam deposition, chemical vapor deposition, thermal evaporation, ion implantation, or molecular beam epitaxy (see at least paragraphs [0070], or wherein capping layer 308 may be one or more layers of niobium carbide which may be deposited by ALD, ion beam deposition, etc. paras [0080] and [0084]-[0085]).
It is noted that the limitations of claim 18 are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 22, Hofmann discloses that the first layer and the MxCyHz layer together form a bi-layer pair, and repeating sets of bi-layer pairs form a multilayer coating (see at least figure 3, elements 306, 312, 314, 316).
Regarding claim 23, Hofmann discloses that the first layer is silicon (see at least paragraph [0073]).
Regarding claim 24, Hofmann discloses that the MxCyHz, layer is a capping or protective layer (see at least element 308 and paragraphs [0080] and [0084]-[0085]).
Regarding claim 25, Hofmann discloses that the metal (M) is any of the following, Molybdenum, Niobium, Ruthenium, Zirconium, Technetium, Platinum, Palladium, Gold or Nickel (see at least figure 3, one of element 314 and paragraphs [0067], [0073], niobium).

Claims 1-2, 4-8, 10-13, 18 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikipelov et al., U.S. Patent Application Publication Number 2017/0205704 A1, of record (hereafter Nikipelov).
Regarding claim 1, Nikipelov discloses a coating for an optical element, the optical element for use in an optical system operating a target wavelength in the UV, DUV, or EUV bandwidths (0.1 nm – 250 nm) (see at least the abstract, figures 3-4, and paragraph [0006]), the coating comprising:
a substrate (see at least figures 3-4, at least one of elements 311, 313, 312, 314, 411, 412);
a first layer (see at least figures 3-4, at least another one of elements 311, 313, 312, 314, 411, 412); and
a layer formed with Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz (see at least figures 3-4, element 310 and paragraphs [0028], [0106]); and
wherein x ≥ 0, y ≥ 0, and z ≥ 0; excluding x=y=z=0, and x=1, y=z=0 (see at least figures 3-4, element 310 and paragraphs [0028], [0106]).
Regarding claim 2, Nikipelov discloses that the first layer is formed with Carbon, an H-group element, and a Metal in the ratio MxCyHz and wherein x ≥ 0, y ≥ 0, and z ≥ 0; excluding x=y=z=0, and x=1, y=z=0 (see at least wherein the first layer may be “the cap layer”, and paragraphs [0110]-[0111]).
Regarding claim 4, Nikipelov discloses that the metal (M) is a metal selected from row 4, 5, or 6 from the periodic table of elements (see at least figures 3-4, element 310 and paragraphs [0028], [0106]).
Regarding claim 5, Nikipelov discloses that the carbon (C) and the H-group element (H) are hydrocarbons, carbides, hydrides, carbenes, or an organometallic complex of hydrogen and carbon (see at least figures 3-4, element 310 and paragraphs [0028], [0106], and wherein both carbon and hydrogen together are not required by claim 1).
Regarding claim 6, as best understood, Nikipelov discloses that the coating gives the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength (see at least paragraphs [0013], [0028], [0106]).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the coating structure, as set forth in Nikipelov, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0013], [0019] and [0021]-[0027] of the specification for the instant application) would intrinsically result in the coating giving the optical element a spectral bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, as best understood. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 7, as best understood, Nikipelov discloses that the coating gives the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength (see at least paragraphs [0013], [0028], [0106]).
Because the structure of the prior art system, as identified above, is the same as that claimed, it must inherently perform the same function. Furthermore, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Additionally, the disclosure of the coating structure, as set forth in Nikipelov, being substantially identical to the disclosed process and/or material structure set forth in the specification (see at least paragraphs [0013], [0019] and [0021]-[0027] of the specification for the instant application) would intrinsically result in the coating giving the optical element an angular bandwidth greater than that of a Mo-Si multilayer coating at the target wavelength, as best understood. It has been held that where the claimed and prior art products are identical, or substantially identical, in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 8, Nikipelov discloses that the coating is a layer of a photomask, mirror, lens, filter, covering layer, capping layer, substrate, film, pellicle, reflector, detector, collector or used in a light source (see at least the abstract).
Regarding claim 10, Nikipelov discloses a reflective coating or transmissive coating for an optical element, the optical element for use in an optical system operating a target wavelength in the UV, DUV, or EUV bandwidths (0.1 nm – 250 nm) (see at least the abstract, figures 3-4, and paragraph [0006]), the coating comprising:
a combined material with Carbon (C), an H-group element (H), and a Metal (M) in the ratio MxCyHz (see at least figures 3-4, element 310 and paragraphs [0028], [0106]) used in a coating constructed with two or more dimensional features (see at least figures 6 and 8, and paragraphs [0096], [0099]);
a membrane or a substrate (see at least figures 3-4, at least one of elements 311, 313, 312, 314, 411, 412); and
excluding x=y=z=0 (see at least figures 3-4, element 310 and paragraphs [0028], [0106]).
Regarding claim 11, Nikipelov discloses that the carbon (C) and the H-group element (H) are hydrocarbons, carbides, hydrides, carbenes, or an organometallic complex of hydrogen and carbon (see at least figures 3-4, element 310 and paragraphs [0028], [0106], and wherein both carbon and hydrogen together are not required by claim 10, and a metal layer alone (i.e. x=1, y=z=0) is not excluded).
Regarding claim 12, Nikipelov discloses that the metal (M) is bonded to the carbon (C) or the H-group element (H) using one or more ligands (see at least figures 3-4, element 310 and paragraphs [0028], [0106]).
Regarding claim 13, Nikipelov discloses that the optical element is a photomask, mirror, lens, filter, covering layer, capping layer, substrate, film, pellicle, reflector, detector, or collector, or used in a light source (see at least the abstract).
Regarding claim 18, Nikipelov discloses that the layers are formed (see at least figures 3 and 4).
It is noted that the limitations of claim 18 wherein the layers are applied using a controlled deposition technique such as sputtering, ion beam deposition, PECVD, Atomic layer deposition, ion assisted deposition, e-beam deposition, chemical vapor deposition, thermal evaporation, ion implantation, or molecular beam epitaxy are process limitations in a product claim and therefore are considered to be product by process language, and therefore is not given significant patentable weight as per the MPEP section 2113. The above citings of the prior art establish a rationale to show the claimed product is the same as what is taught by the prior art.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 227 USPQ 964, 966.
Once the Examiner has provided a rationale showing the claimed product to be the same or similar to that of the prior art, although by a different process, the burden shifts to the Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claim 24, Nikipelov discloses that the MxCyHz, layer is a capping or protective layer (see at least “the cap layer”, and paragraphs [0110]-[0111]).
Regarding claim 25, Nikipelov discloses that the metal (M) is any of the following, Molybdenum, Niobium, Ruthenium, Zirconium, Technetium, Platinum, Palladium, Gold or Nickel (see at least figures 3-4, element 310 and paragraphs [0028], [0106]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/28/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872